Citation Nr: 1610300	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-11 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for prostate cancer, bilateral hearing loss, and tinnitus.  

The Veteran's addendum to his VA Form 9, received in March 2014, refers to a claim for service connection for diabetes mellitus due to herbicide exposure.  In April 2014, the Veteran, through his representative, clarified that the reference to diabetes mellitus was in error and that he is only claiming service connection for prostate cancer due to herbicide exposure.  

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served at U-Tapao Thai Navy Airfield during the Vietnam Era as a vehicle operator and had duties on the flight line and near the perimeter of the base; exposure to herbicides is thus conceded. 

2.  The evidence of record does not show a current diagnosis of prostate cancer. 

3.  The probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a VA letter issued in January 2012 satisfied the duty to notify provisions with respect to service connection for prostate cancer and tinnitus, as it notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating, as well as the requirements for establishing exposure to herbicides.  See Dingess/Hartman, 19 Vet. App. at 486.

With regard to the duty to assist, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records, VA medical center (VAMC) treatment records, and service personnel records, and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

As to private medical records, the Veteran stated in his claim that he received treatment for prostate cancer from St. John's Hospital in December 2000.  A January 2012 VA letter requested that the Veteran complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, in order to obtain records from St. John's Hospital.  The Veteran did not provide the requested release, nor did he provide VA with enough information to identify and locate these records.  As VA is required to obtain only those records for which the Veteran has provided sufficient identifying information, the duty to assist has been met in this regard.  See 38 C.F.R. § 3.159(c)(1)(i) & (ii) (indicating that the claimant must provide enough information to identify and locate the existing records, including the custodian holding the records and the approximate time frame covered by the records, and must authorize release of the records, if necessary); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street).  

The Veteran was provided a VA audiology examination in April 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examiner reviewed the claims file, interviewed the Veteran, considered the Veteran's reported symptomatology, and provided a written rationale for the conclusions reached that is adequate for decision-making purposes.  The VA examination was thorough and all necessary evidence was considered by the examiner.  Therefore, with regard to the Veteran's tinnitus claim, the Board finds the April 2012 examination and opinion adequate.  

The Veteran was not provided a VA examination for the purpose of determining entitlement to service connection for prostate cancer.  In considering whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The first element requires consideration of whether there is evidence of a current disability or persistent or recurrent symptoms thereof and an assessment that the evidence is competent.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the only evidence of a current disability is the Veteran's lay statement that he has prostate cancer.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that lay testimony is competent to establish the presence of observable symptomatology).  

In this case, the Veteran has not been shown to have the requisite medical knowledge or training to diagnose prostate cancer, which is a complex condition.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (noting that a veteran is not competent to diagnose carcinoma or relate it to service).  In addition, the Veteran is not reporting a contemporaneous medical diagnosis nor is he describing symptoms that might support a later diagnosis by a medical professional.  For these reasons, the Veteran's lay statements are not competent evidence of a prostate cancer diagnosis and a VA examination is not warranted.  

There is no indication in the record that any additional evidence relevant to the issues of prostate cancer and tinnitus is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1372. 

Service connection for certain diseases, including organic diseases of the nervous system such as tinnitus, may be established on a presumptive basis by showing manifestation to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be established on a presumptive basis for certain disabilities resulting from exposure to herbicides.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the veteran was not so exposed during that service.  38 C.F.R. §§ 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  Those diseases entitled to presumptive service connection based on exposure to herbicides include chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchi, larynx, or trachea); soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); ischemic heart disease; Parkinson's disease; and B cell leukemias.  38 C.F.R. § 3.309(e). 

While all veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam Era Department of Defense document titled "Project CHECO Southeast Asia Report:  Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thai military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  VBA Manual M21-1, IV.ii.2.C ("VBA Manual"). 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  VBA Manual, IV.ii.2.C.10.q. 

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Prostate Cancer

The Veteran's DD Form 214 lists his MOS as vehicle operator.  In addition, service personnel records show that the Veteran was stationed at U-Tapao Thai Navy Airfield from October 1969 to November 1970, where he served as an AGE Driver in the tanker section.  

In December 2011, the Veteran filed the instant claim for service connection for prostate cancer as a result of exposure to herbicides, including Agent Orange, stating that the performance of his duties with vehicle maintenance and aircraft power supply regularly placed him near the perimeter of U-Tapao Thai Navy Airfield, where herbicide agents were used.  

The Board finds that the Veteran's assertions regarding his exposure to herbicides while stationed at U-Tapao Thai Navy Airfield are competent and credible.  The Veteran is deemed competent to testify to facts and circumstances of which he has personal knowledge.  In addition, his statements are consistent with his MOS of vehicle operator, which required working on vehicles and aircraft and likely placed him in proximity to the perimeter of the base.  As the Board has no reason to question the Veteran's statements regarding his duties at U-Tapao Thai Navy Airfield, they are deemed credible and his exposure to herbicides is conceded.  

VA treatment records from November 2011 to April 2012 reflect that the Veteran is status post prostate cancer.  In particular, a notation from the Veteran's November 2011 appointment at a VAMC states that he "had prostate cancer 12 years ago," while a March 2012 notation refers to him as status post prostate cancer.  These VAMC records are the only competent evidence of record regarding the Veteran's diagnosis of prostate cancer and they indicate that his prostate cancer is a past condition that is now resolved.  The Veteran's own assertions regarding prostate cancer, on the other hand, are not competent evidence as he has not been shown to have the requisite medical knowledge or training to diagnose this condition.  See Rucker, 10 Vet. App. at 74 (noting that a veteran is not competent to diagnose carcinoma or relate it to service).    

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no evidence that the Veteran had prostate cancer at the time he filed this claim, in December 2011, or at any time thereafter.  Thus, the record does not demonstrate a current disability for which service connection can be granted.  The Board acknowledges that the Veteran was exposed to herbicides during military service and that an etiological relationship exists between herbicide exposure and prostate cancer.  However, without a current disability, service connection for prostate cancer cannot be granted, and the question of whether the Veteran was exposed to herbicides in service is ultimately moot.

Tinnitus

In his claim for service connection, the Veteran states that he has experienced tinnitus ever since his exposure to acoustic trauma in service.  Specifically, the Veteran cites working around aircraft on the flight line as the cause of his tinnitus.  

At his audiology examination in April 2012, the Veteran denied symptoms of tinnitus.  He did not report recurrent tinnitus and, according to the examiner, "consistently denied tinnitus," even when asked about it in several ways.  The examiner found that the Veteran does not have recurrent tinnitus and accordingly deemed it is less likely than not that the Veteran has tinnitus associated with hearing loss, or caused by or a result of military noise exposure.  

Review of the evidence of record reflects no medical treatment for tinnitus either in service or at any time after the Veteran's active service.  The Veteran's service treatment records are silent as to complaints of tinnitus.  Similarly, the Veteran's VAMC treatment records from November 2011 to April 2012 do not mention complaints of tinnitus, even though they refer to "mild hearing loss."  The only evidence of record regarding tinnitus is the Veteran's assertion that he suffers from tinnitus, made in his claim in December 2011 and in a statement by his representative in June 2014.  While the Veteran's assertions are considered competent evidence, as tinnitus is capable of lay observation, see Charles v. Principi, 16 Vet. App. 370 (2002), the Board finds that the Veteran is not credible, as his assertions regarding tinnitus have been inconsistent.  In weighing credibility, the Board may consider factors such as interest, bias, inconsistent statements, internal inconsistency, and consistency with other evidence of record.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Although the Veteran stated in his claim that he has "experienced tinnitus ever since [his] exposure to acoustic trauma in the service," he denied recurrent tinnitus at the April 2012 VA examination.  Moreover, in the Veteran's representative's April 2014 statement, made on behalf of the Veteran, it was stated that the Veteran properly denied tinnitus at the April 2012 VA examination.  Thus, the Board does not find the Veteran credible to provide lay evidence regarding a current disability of tinnitus.  

As there is no medical evidence or credible lay evidence suggesting that the Veteran suffers from tinnitus, the claim for service connection must be denied.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain, 21 Vet. App. at 323 (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  The preponderance of the evidence is against the claim for service connection for tinnitus.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Derwinski, 1 Vet. App. at 49.



ORDER

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The April 2012 VA audiogram demonstrated bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 (2015), but concluded that it was not caused by or a result of military service.  The examiner noted that the Veteran's enlistment and separation audiometric screening results were within normal limits.  In addition, the examiner referred to the Veteran's statement that his hearing loss began "20-30 years ago," which places its inception around 1982, at the earliest, or more than ten years after the Veteran's discharge from service.  The examiner also referred to the Veteran's history of civilian noise exposure.  In an addendum opinion dated January 2014, the VA examiner stated that the literature on noise-induced hearing loss does not support the concept of a delay in onset between noise exposure and hearing loss, citing a 2006 report by the Institute of Medicine.  Given the delay between the Veteran's military noise exposure and the onset of his hearing loss, the examiner concluded that the Veteran's current bilateral hearing loss was not caused by or a result of noise exposure during military service.  

However, review of the Veteran's service treatment records reveals that he did, in fact, suffer some degree of hearing loss and a downward shift in hearing thresholds during service. 

On the authorized audiological evaluation in April 1968, for the purpose of the Veteran's enlistment, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-10 
5 
0 
-
-5 
LEFT
-5 
-10 
-5 
-
5 

(Note:  Since November 1, 1967, audiometric test results have been reported in standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).).

On the authorized audiological evaluation in June 1972, for the purpose of the Veteran's separation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
0
LEFT
25
5
5
20
0

At separation, the Veteran's left ear hearing threshold was 25 decibels at 500 Hertz.  VA recognizes threshold levels greater than 20 decibels as indicative of some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the Veteran exhibited some degree of left ear hearing loss at the time of separation from service.  Moreover, the Veteran's separation audiogram reflects downward threshold shifts in both ears from his enlistment audiogram.  As the Veteran's service treatment records show some degree of hearing loss in service, as well as downward threshold shifts in both ears during service, remand is necessary to obtain a supplemental opinion that considers these facts.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including this remand, to the examiner who conducted the April 2012 VA examination 

or, if that examiner is unavailable, to another suitably qualified VA examiner for a supplemental opinion concerning the etiology of the Veteran's bilateral hearing loss.   After reviewing the record, the clinician is to provide the following opinion:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is caused by or related to his military service.

The examiner is advised that, for VA purposes, the threshold for normal hearing is between 0 and 20 decibels.  Higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The examiner is asked to specifically address the finding of a threshold of 25 decibels in the left ear at 500 Hertz at separation, in June 1972, and the downward threshold shifts in both ears during service.  

In addition, the supplemental opinion should reflect consideration of the Veteran's reported exposure to aircraft noise during service.

The examiner must provide a complete rationale for all opinions given.

2.  After completing the above, readjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


